DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged [US Provisional Application 62/890,342 filed on August 22nd, 2019].

Response to Arguments
Applicant amended claims 1, 3 – 5, 11 and 13 beyond formalities and 112 Rejections.
Applicant cancelled claims 2 and 12.
The pending claims are 1, 3 – 11, and 13 – 20.

Applicant provides their summary of the previous Office Action [Page 6 lines 1 – 11].
Applicant argues against Examiner’s Drawing Objections [Section I: Page 6 line 12 – Page 7 line 8].  While the Applicant contends Figure 4 has been amended, the Examiner observes no amended Figures were submitted on October 4th, 2021.  Thus, the arguments are unpersuasive.  The second argument of the Applicant [Page 7 lines 3 – 6]
Applicant's arguments filed October 4th, 2021 [Section I] have been fully considered but they are not persuasive.
First, the Applicant argues against the Examiner’s Drawing Objections regarding the “Sample uses black rack” language [Page 6 line 13 – Page 7 line 3].  While the Applicant contends the Objection is unreasonable, the Examiner notes the claims does not feature a “rack” and additionally requires clarity on the disputed step in how the “use” is performed to clarify the invention.  While the Applicant contends the Figure was amended, the Figure was not submitted.  Thus, the Examiner maintains the Objection raged the clarity of the steps identified as how if any correspondence there is between the steps and the claims.

While the Applicant’s points may be understood, to which an Amended Figure was to address the Objections, the Examiner respectfully disagrees thus maintaining the Objections.

Applicant amended the claims to address the Examiner’s Claim Objections [Section II: Page 7 line 9 – Page 8 line 23].  The Examiner reconsiders the Objections in view of the amended claims.
Applicant's arguments filed October 4th, 2021 [Section II: Page 8 lines 11 – 23] have been fully considered but they are not persuasive.
The Examiner renumbers the points in addressing Applicant’s Arguments.
First, The Applicant argues against the Objections to claims 3 and 13, but the test of amended claim 3 is not the same / similar to that of claim 1 and does not properly further limit claim 1 as the condition is broader.  Additionally the claim initially only images one object and then broadens to a plurality with no description or limitations how the system is adapted to address such features.
Second, Applicant argues against Examiner Claim Objection to claims 5 and 15 [Page 8 lines 11 – 17].  The Examiner disagrees since essential elements (e.g. a color source / processing color images) is not recited by the independent claim and thus claim 5 in looking for color changes as the distortion would not be enabled and has essential elements missing.  Further, due to the silence of essential elements in claim 1 (which could be a monochromatic system) would not be further limited by claim 5.  Similar reasoning applies to Objecting to claim 15.  Applicant in arguing implies and infers features are claimed which are not expressly claimed, thus is improperly importing limitations into the claim.
Third, the Applicant argues the Objection to claims 6 and 16 [Page 8 lines 18 – 19].  Applicant fails to appreciate claim 6 depends from claim 3 which depends on independent claim 1, but claim 16 depends only on independent claim 11.  Applicant in their haste to argue fails to appreciate the Objection for their opportunity to clarify the dependencies.


Applicant amended the claims to address Examiner’s 35 USC 112(b) and 112(d) Rejections [Sections III and IV].  The Examiner reconsiders the Rejections in view of the amended claims.
Applicant's arguments filed October 4th, 2021 [Section III: Page 10 line 14 – Page 11 line 17] have been fully considered but they are not persuasive.
The Examiner renumbers the points in addressing Applicant’s Arguments.
First, the Applicant contends the elements connote sufficient structure as the amended claims further recite additional limitations in the arrangement of the elements [Page 10 line 14 – Page 11 line 3].  While the Examiner appreciated the further amendments to give some bounds to the arrangements, the Examiner in view of the arguments revises the analysis, but maintains at least some of the Rejections due to Indefinite arrangements and what constitutes the corresponding structure (e.g. the pattern being incorporated / integrated into the illumination source or even being performed via a processor / controller of an array of illumination sources such as an LED array which is within the scope of the claims).  Additionally, regarding the “imager”, the only instances of an ”imager” in the Specification are in the Abstract, Background information (Paragraph 3) and Summary (Paragraphs 5 – 6).  However, such disclosure alludes to an “optical imager” where the “optical” feature is not claimed and permits a broader scope of the claimed “imager” (e.g. non-optical ranges imaged) in which a corresponding structure is not necessarily given.  While the output may be an “optical image” does not necessarily limit the “imager” claimed to such ranges or manipulating data outside the ranges to be presented for an optical representation.  If the Applicant intended to claim a “camera”, then rather than attempting to argue to limit the broader language, the Applicant would have plainly claimed a “camera”.
Second, the Applicant appears to admit there is no corresponding algorithm to correspond to the functionally claimed method steps of claim 11 [Page 11 lines 4 – 7].  Thus, to the Examiner’s point, the claims are indefinite as a functional method claim lacks the corresponding algorithm / flow chart and the Applicant is uninterested to make such a correspondence or amend to clearly not invoke Functional 
Third, the Applicant argues Examiner’s claim 6 and 9 Indefinite Rejection [Page 11 lines 8 – 15].  The Applicant focuses on the definition of a “grid”, however fails to appreciate the Examiner’s main point as to affording the “pattern” any structural weight since an illumination source may have filters or control of illumination to produce patterns (even predetermined patterns), thus non-structural or an integrated structure to generate patterns are possible and well-known to one of ordinary skill in the art (see at least Printer and Milne teaching numerous ways to generate patterns and among the numerous embodiments) to the Examiner’s point is attempting to determine structural weight to terms.  Additionally, Specification Paragraph 14 lists various arrangements of the pattern as what “may be” the implementation including being integrated into or part of the illumination source.
While the Applicant’s points may be understood, the Examiner respectfully disagrees thus maintains Rejections even in view of the amended claims.

Applicant's arguments filed October 4th, 2021 [Section IV: Page 12 lines 1 – 6] have been fully considered but they are not persuasive.
The Examiner renumbers the points in addressing Applicant’s Arguments.
The Applicant lists all the other dependent claims and lists their features that further narrow amended independent claim 1 [Page 12 lines 1 – 6].  However, given the Indefinite nature of the pattern and the lack of a corresponding structure and Indefinite interpretation, the “grid” claimed is not claimed in a structural fashion nor described to clarify the difference between a rack being the grid or the pattern achieving a grid shape (see Specification Paragraphs 14 – 16).  Thus, the Rejection for dependent claims 6, 9, 16, and 19 is maintained.
While the Applicant’s points may be understood, the Examiner respectfully disagrees thus maintains Rejections even in view of the amended claims.

October 4th, 2021 [Section V: Page 12 line 7 – Page 14 line 14] have been fully considered but they are not persuasive.
The Examiner renumbers the points in addressing Applicant’s Arguments.
First, the Applicant provides a brief summary of Printer and Milne [Page 12 lines 7 – 12].
Second, the Applicant contends a patterned light source is not the claimed “predetermined pattern” and Printer does not teach such feature [Page 12 lines 13 – 22].  The Examiner considering Printer as a whole in view of the amended claim observes Printer in at least Paragraph 190 describes various implementations to achieve the claimed “predetermined pattern” (see description of reference characters 2512a, c – f including “switchable film”, “liquid crystals”, and various devices) and further Paragraph 191 distinguishes the light source, camera, and optical element (causing the pattern – see at least paragraphs 189 – 190 and 192 – 198) where the light source illuminates the object through the optical element / predetermined pattern.
Third, the Applicant contends Milne does not teach the features of the claimed “predetermined pattern” in view of the amended claim [Page 13 lines 1 – 11].  The Examiner notes Printer teaches such features as discussed in the Second Point above.  Further, Milne in Column 19 lines 52 – 61 teaches the use of “illumination optics” to pattern / shape the light from an illumination source.
Fourth, the Applicant contends the combination of references do not teach the features of the amended claims [Page 13 lines 12 – 21].  The arguments is confusing since the amended claim is directed to the determination of a liquid producing distortions, thus the liquid is present since the determination is regarding distortions and not the presence of a liquid.  Printer in at least Paragraph 103 detects liquid / fluid level in a container.  Further, Milne in at least Figures 5, 29, and 31 as well as Columns 8 lines 27 – 58, Column 14 lines 48 – 63, and Column 34 lines 5 – 35 (here the detection of empty vials renders obvious imaging vials and detecting no liquid is present).  Thus, the references render obvious teaching the same problem as the Applicant and are not silent as the Applicant broadly claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detection of a presence of a liquid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Fifth, the Applicant argues against the Rationale used to combine the references [Page 13 line 22 – Page 14 line 14].  While the motivation may be amended in view of the amended claims, the motivation is similar and thus the citations given in at least the Fourth Point above may be used in addition to the improvements cited by the Examiner.  Since the claim is merely interested in detecting a distortion in imaging due to a liquid present, the motivation given addresses imaging in liquids is thus still valid.
In response to applicant's argument that Milne improve particle detection which causes distortions in imaging liquids in containers, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
While the Applicant’s points may be understood, the Examiner respectfully disagrees thus maintains the Rejection.

Drawings
The drawings are objected to because:
a) In Figure 4, in view of Paragraph 18 of the Specification it is unclear if the grid used to hold the vial samples is black or if the vial samples are black.
b) In Figure 4, in the last step, it is unclear what “necessary” information constitutes (last step to “save necessary information”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “processor programed to …” in claim 1.


Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
Regarding claims 3 and 13, the claims raise potential Indefinite issues if the plurality of objects must be in the same image or could be iteratively performed where a different test than the independent claim from which the claims depend is performed thus different determinations are made thus not further limiting the independent claims.
Regarding claims 5 and 15, the claims recite the use of color, but a color source or sensor are not recited thus Essential Elements are missing raising Enablement / Indefinite issues.
Regarding claims 6 and 16, the claims are similar in nature (claim 6 is the system performing the steps of method claim 16), but the dependencies are different and thus raise 112(d) Issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 11, and 13 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations:
“an imager for capturing an optical image of a target object”; [Claim 1]
“an illumination source positioned oppositely from the imager”; [Claim 1]
“a predetermined pattern positioned between the illumination source and the target object”; [Claim 1]
“comprising the steps of: positioning a predetermined pattern …”; [Claim 11]
“comprising the steps of: […] directing illumination from the illumination source …”; [Claim 11]
“comprising the steps of: […] capturing an optical image of the target object …”; [Claim 11] and
“comprising the steps of: […] using a processor to evaluate the optical image to …” [Claim 11].
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no disclosure of definite corresponding structure in the Specification.  Further for claim 11 it is unclear what the corresponding algorithm would be in view of Figure 4.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Regarding claims 3 – 10 and 13 – 20, the dependent claims do not cure the deficiencies of their corresponding independent claims and thus are similarly Rejected.

	Regarding claims 6 and 16, since the “predetermined pattern” is Indefinite as to being structural or not, the “grid” has indefinite metes and bounds if the term is structural or not and what constitutes the “grid” or what forms such a “grid”.
Regarding claims 9 and 19, since the “grid” is Indefinite as being structure (see reasoning for claim 6), the positioning of such a grid is Indefinite as to what is being positioned if anything or what is accomplishing the claim limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 3 – 10, 13 – 15, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 3, the claimed “distortions” does not require the distortion to be due to liquids in the target objects (see claim 1) and thus appears to not further limit the corresponding amended independent claim.
Regarding claims 4 – 10, the claims depend on claim 3 but do not cure the deficiencies of claim 3 and thus are similarly Rejected.
Regarding claims 13 – 15, the claims are the corresponding method steps performed by claims 3 – 5 and thus are similarly Rejected.

Regarding claims 5 and 15, the claims recite only detecting a change in color but do not address the color change being due to a liquid / fluid present as required in their respective independent claims thus the dependent claims are not further limiting as any color change meets the dependent claims.
Regarding claims 10 and 20, the claims recite a positioning relationship between LEDs and a grid, but given the Indefiniteness of the “gird” as to the implementation in the claims, the LEDs effectively perform the function of the “grid” as well and thus the claim is not further limiting due to the Indefinite structures claimed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 – 9, 11, 13, and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Printer, et al. (US PG PUB 2020/0134773 A1 referred to as “Printer” throughout in which citations will come from the US PG PUB in lieu of enabling supporting US Provisional Application 62/751,561), and further in view of Milne, et al. (US Patent #9,418,416 B2 referred to as “Milne” throughout).
Regarding claim 1, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches
an imager for capturing an optical image of a target object when the target object is positioned in front of the imager [Printer Figures 2 (see at least reference characters 260, 261, 265, 250), 8 (see at least reference characters 860, 861, 865, and 850), and 25 (subfigures included) as well as Paragraphs 60 – 64 (imaging object for defects (e.g. a bottle)), 85 – 89 (imager / arrangement for Fig. 2), 114 – 116 
an illumination source positioned oppositely from the imager relative to the target object to direct light through the target object to the imager [Printer Figures 2, 8, and 25 (subfigures included – see at least reference characters 204, 206, 805, 808, 2505 (sub-characters included), and 2512 (sub-characters included)) as well as Paragraphs 60, 75, 188 – 195 (source illuminating from behind / through the target object to the imager) and 203 – 208 (imaging bottles / containers with light sources suggested / taught as being behind / opposite the imager) and 355 (obvious variants of arrangements); Milne Figures 1, 5, 7 – 9 and 11 – 12 (subfigures included – see at least reference characters 122 (sub characters included), 120, 124, 126, and 920) as well as Column 19 line 23 – Column 20 line 40 (obviousness in arrangement of illumination with respect to imager and container to image rendering obvious the arrangement of parts claimed including illumination optics to direct illumination through the object to the imager), Column 20 line 56 – Column 21 line 35 (uniform backlight for object to image), and Column 22 lines 27 – Column 23 line 14 (illumination from behind container for analysis of particles / liquids)];
a predetermined pattern positioned between the illumination source and the target object so that light from the illumination source will pass through the predetermined pattern before reaching the target object [Printer Figures 2, 8, and 25 (subfigures included) as well as Paragraphs 188 – 192 (see in particular Paragraph 190 in which the “optical element” could be a switchable film an obvious variant of the “pattern” claimed which is in front of the illumination / LEDs being shown on the object to be imaged), 193 – 198, and 204 – 213 (uniform light pattern used which includes grid patterns); Milne Figures 1, 5, 9 – 12 (subfigures included – see at least reference characters 114, 116, 118, 122 (sub characters included), 120, 124, 126, and 920) and 25 – 29 (subfigures included) as well as Column 19 line 23 – Column 20 line 40 (obviousness in using illumination arrangements and various patterns (optical elements to achieve 
a processor coupled to the imager to receive the optical image captured by the and programmed to evaluate the optical image to determine whether a liquid positioned in the target object has produced distortions of the predetermined pattern in the optical image due to refraction of light passing through the target object [Printer Figures 2, 8, 25, and 44 (subfigures included – see at least reference characters 2512 (sub-characters included) and 4422 (sub characters included)) as well as Paragraphs 4 – 6 (known to use processors to process image data), 74 – 80 (liquid fill levels), 188 – 192 (using patterns on top of illumination to image objects and checking for defects using refraction) and 193 – 206 (processor based algorithms to detect bottle / container defects and liquid levels along with distortions by identifying refraction phenomenon), 350 – 352, 426 – 430 (processor implemented system), 490 (liquid applications); Milne Figures 1 – 2, 5 – 10, and 29 – 31 (subfigures included as well as reference character 130) as well as Columns 8 lines 27 – 58 (distortions dues to liquid level in containers / checking for a filled state), Column 9 lines 21 – 59 (processor implemented system / incorporated with the imager to detect distortions), Column 14 lines 48 – 63 (imaging vials / containers for effects caused by liquids present), Column 15 line 21 – Column 16 line 18 (distortion based on fluid type imaged / liquid level present in container), Column 19 line 10 – Column 20 line 40 (particular / fluid / liquid refractive indices checked for effects of imaged pattern using processors), Column 34 lines 5 – 35 (detection of empty vials renders obvious imaging to detect no liquid is present), and Column 41 line 9 – Column 42 line 27 (distortion due to liquid level / fluid properties in the container imaged)].
The motivation to combine Milne with Printer is to combine features in the same / related field of invention of particle imaging in a container [Milne Column 1 lines 19 – 45] in order to improve on detection of liquids / contained contents and behavior of contents in a vessel being imaged [Milne Column 4 line 63 – Column 5 line 15 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable] and to address the issue of liquid / fluid detection in a contain (e.g. being empty or not) [Milne Column 34 lines 5 – 35 where the Examiner observes at least KSR Rationale (F) is applicable].
This is the motivation to combine Printer and Milne which will be used throughout the Rejection.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches further comprising a plurality of the target objects and wherein the processor is programmed to evaluate the optical image to determine whether each of the plurality of the target objects has produced distortions in the predetermined pattern due to refraction of light passing through the plurality of target objects [See claim 1 last limitation for citations regarding “distortion” detection by a “processor” using “the optical image” in at least one target object and additionally Printer Figure 25 (see grid pattern for treating multiple containers / bottles) as well as Paragraphs 64, 188 and 204 (see plurality of bottles listed and containers); Milne Figures 1 and 2A (see at least step 2 with a tray / plurality of containers / vials / bottles to image as well as reference character 172), 5, and 29 – 31 as well as Column 10 lines 3 – 52 (imaging a plurality of objects in a tray), Column 34 lines 5 – 35 (detection of empty vials renders obvious imaging to detect no liquid is present) and Column 43 lines 18 – 50 (iterative imaging a plurality of containers / variations rendered obvious)].
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 5, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches the processor is programed to whether there are distortions of the predetermined pattern based on whether there is a change in color [Printer Figures 2, 7 – 12 and 25 – 26 (subfigures included) as well as Paragraphs 60 – 64 (color detection of objects), 74 – 76 (color LEDs to image objects and to detect color changes), 81 – 84, 114 – 
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 6, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches the pattern comprises a grid [Printer Figures 8 – 12, 25 – 26 (subfigures included – see at least reference character 2580 (including sub characters)), and 41 – 43 as well as Paragraphs 108, 201 – 205 (imaging with a grid pattern), 285 – 292 (grid arrangement of lights / LEDs behind the object as the illumination source); Milne Column 43 lines 31 – 44 (grid pattern behind container / object for imaging)].
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 7, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches the illumination source comprises a bank of light emitting diodes [See claim 1 for citations regarding the “illumination source” in addition Printer Figures 8 – 12 (subfigures included) and 25 – 26 (subfigures included) as well as Paragraphs 70 – 75 (LED light sources including rows / banks (obvious variants to one of ordinary skill in 
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 8, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches the target object comprises a vial having a base and a body that extends from the base along a longitudinal axis [Printer Figures 5 and 8 (see at least reference character 550) as well as Paragraphs 60 – 64 (imaging bottles / containers), 100 – 103 (container to image (e.g. in Figure 5) and 188 – 194 (imaging of a bottle / container); Milne Figures 1, 8 – 12 (see at least reference character 10), 25A (container / vial / bottle with a base and body), and 38 (subfigures included) as well as Column 8 lines 20 – 58 (container shape / holds liquid / fluid), Column 10 lines 4 – 32 (containers with bases and walls / wells formed), Column 11 lines 35 – 50 (inner walls of containers), and Column 12 lines 32 – 58 (obviousness of the container shape / function to hold liquid to have a base and body)].
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 9, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches the grid is positioned below the base of the vial [See claim 6 for citations regarding the “grid” and additionally Printer Figures 25 and 
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 11, see claim 1 which is the apparatus which performs the steps of the claimed method.
Regarding claim 13, see claim 3 which is the apparatus which performs the steps of the claimed method.
Regarding claim 15, see claim 5 which is the apparatus which performs the steps of the claimed method.
Regarding claim 16, see claim 6 which is the apparatus which performs the steps of the claimed method.
Regarding claim 17, see claim 7 which is the apparatus which performs the steps of the claimed method.
Regarding claim 18, see claim 8 which is the apparatus which performs the steps of the claimed method.
Regarding claim 19, see claim 9 which is the apparatus which performs the steps of the claimed method.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Printer, Milne, and further in view of Weinberger, et al. (US PG PUB 2010/0184056 A1 referred to as “Weinberger” throughout).
Regarding claim 4, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.  Weinberger teaches the use of the FFT (fast Fourier Transform) in imaging vials / containers containing liquids for defects.
the processor is programed to whether there are distortions of the predetermined pattern using fast Fourier transform [Printer Paragraphs 69 (frequency analysis used with object analysis), 347 – 348 (frequency analysis in images with Fourier transforms), and 592 (implementation of Fourier transforms – combinable with Weinberger’s FFT usage); Milne Figure 35 (subfigures included) as well as Column 25 lines 19 – 36 and Column 37 line 65 – Column 38 line 5 (Fourier image analysis techniques used for frequency analysis); Weinberger Figure 3 as well as Paragraph 15 (using FFT for analysis of frequency data – combinable with the teachings of Printer and Milne as the processor based implementation of a Fourier transform), 69, and 90].
Please see claim 1 for the motivation to combine Printer and Milne.
The motivation to combine Weinberger with Milne and Printer is to combine features in the same / related field of invention of imaging fluids using illumination including backscattering techniques [Weinberger Paragraphs 3 – 4] in order to improve time taken to make determinations about the imaged objects [Weinberger Paragraph 5 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Printer, Milne, and Weinberger which will be used throughout the Rejection.

Regarding claim 14, see claim 4 which is the apparatus which performs the steps of the claimed method.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Printer, Milne, and further in view of Lizari Illarramendi, et al. (US PG PUB 2015/0335532 A1 referred to as “Lizari” throughout).
Regarding claim 10, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques along with arrangements of illumination sources related to containers to image (or vials, bottles, etc.) as taught by Lizari.  The combination teaches the light emitting diodes are positioned below the grid and oriented to direct illumination through the grid and along the longitudinal axis of the body [See claim1 regarding the “pattern” for citations and additionally Printer Figures 25 and 42 – 43 (subfigures included) as well as Paragraph 291 (bottom lighting underneath object / tray of containers); Milne Figures 1 (see tray / grid of vials – such as reference character 172), 8 and 38 (subfigures included – see at least reference characters 122e and 126) as well as Column 20 lines 8 – 40 (illuminating vial from underneath – combinable with Printer for the grid illumination pattern and further modified by Lizari); Lizari Figures 6 – 9 as well as Paragraphs 58 – 76 and 88 – 95 (lights below the vials – rendering obvious the use of a grid of vials with illumination below the grid and imaging a tray of vials combinable with the imaging analysis of Printer and Milne)].
Please see claim 1 for the motivation to combine Printer and Milne.
The motivation to combine Lizari with Milne and Printer is to combine features in the same / related field of detecting the presence of vials / containers to use [e.g. including camera use – Lizari Paragraphs 58 – 94] in order to improve speed to fill / process containers [Lizari Paragraphs 8 – 11 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Printer, Milne, and Lizari which will be used throughout the Rejection.

Regarding claim 20, see claim 10 which is the apparatus which performs the steps of the claimed method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinderman (US Patent #2,716,892 referred to as “Kinderman” throughout) in Figure 7 renders obvious imaging with colored light liquid caused distortions in containers. Barker (US Patent #3,446,222 referred to as “Barker” throughout).  Spengler, et al. (US Patent #2,884,783 referred to as “Spengler” throughout) teach similar imaging to Kinderman.  Good, et al. (US Patent #2,573,006 referred to as “Good” throughout) teaches in Figures 1 and 2 the arrangements of illumination through patterns / filters to image a liquid filled container for level detection with an imager / camera.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487